Exhibit 10.2

DEVELOPMENT AGREEMENT

THIS DEVELOPMENT AGREEMENT (as hereafter amended or supplemented, this
“Agreement”) is dated and effective as of September 10, 2010 (the “Effective
Date”), by and between CIRCLE ENTERTAINMENT SV-I, LLC, a Delaware limited
liability company (“FXRE”), and US THRILLRIDES, LLC, a Florida limited liability
company (“ThrillRides”).

R E C I T A L S:

A. ThrillRides is in the business of providing design and research and
development services, as well as various supervisory, management, administrative
and oversight functions with respect to the engineering, construction,
installation, operation, and maintenance of amusement rides, including
specifically, but without limitation, the observation wheel amusement ride known
as the SkyView™ (“SkyView”).

B. FXRE is the exclusive licensee of intellectual property rights and technology
relating to SkyView (as further defined below, the “SkyView Technology”) as well
as the trademark “SkyView” (the “Trademark”), pursuant to the Exclusive License
Agreement entered into by and among FXRE, as Licensor, and William J. Kitchen
(“Kitchen”) and ThrillRides simultaneously herewith and effective as of the
Effective Date (the “License Agreement”).

C. Kitchen is the sole member of ThrillRides and is the sole owner of the
SkyView Technology.

D. FXRE desires to engage ThrillRides, and ThrillRides desires to be engaged by
FXRE, to act in an advisory, supervisory, managerial and procurement capacity
with respect to the “Services” (as defined below), and to perform the “R&D
Services” (as defined below), in each case subject to and in accordance with the
standard of care specified in Section 2.4 of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
obligations of the parties herein, and other good and valuable consideration,
the receipt and sufficiency of which are acknowledged by the parties, the
parties agree as follows:

Section 1. Recitals; Exhibits; Schedules; Definitions. The parties acknowledge
and agree that the foregoing recitals are true and correct and, together with
the exhibits and schedules attached hereto, are incorporated herein and made a
part of this Agreement. In addition to other capitalized terms defined elsewhere
herein, as used in this Agreement, the following terms have the meanings set
forth below:

1.1 “Affiliate” means a person, corporation, partnership or other entity
directly controlling, controlled by, or under common control with another
person, corporation, partnership or other entity. Ownership of more than fifty
percent (50%) of the equity ownership interests in an entity or the possession
of the power to direct or cause to be directed the management and policy of an
entity by contract or otherwise shall be conclusive evidence of control of such
entity.

1.2 “Confidential Information” means any and all tangible or intangible
information furnished to or by FXRE, ThrillRides or Kitchen, or to or by any of
their respective Representatives, whether furnished before or after the
Effective Date, whether oral, written, or recorded/electronic, and regardless of
the manner in which it is furnished, relating to FXRE, ThrillRides, or Kitchen,
or to any of their respective Affiliates or sublicensees, and relating to
FXRE’s, ThrillRides’ or Kitchen’s or any of their respective Affiliates’ or
sublicensees’ assets, operations, products, technologies, past, present, and
future businesses, including, without limitation, proprietary and non-public
aspects of the SkyView Technology, the “Deliverables” to be (as defined below)
developed for FXRE pursuant to this Agreement, product plans, research and
development, personnel information, financial information, customers, customer
lists, business methods, operations and marketing programs, as well as the terms
of this Agreement, including the exhibits and schedules hereto, portions of
which involve trade secrets, know-how, intellectual property, techniques, and
combinations of known information in and of a character regarded by FXRE,
ThrillRides and/or Kitchen and/or their respective Affiliates or sublicensees as
confidential.

1.3 “Construction Documentation” means all plans, blueprints, manuals,
instructions, procedures, technical and functional specifications, maintenance,
troubleshooting and repair procedures and other documentation necessary or
desirable for the construction, installation, assembly, use, maintenance and
repair of SkyViews.

1.4 “Deliverables” means the Documentation and any other documentation of the
results of the Services or of the R&D Services, SkyView parts and components
procured by ThrillRides and purchased or paid for by FXRE pursuant to this
Agreement and any other work product resulting from the Services.

1.5 “Development Services” means those design, research and development services
to be procured by ThrillRides for FXRE in connection with its use of the SkyView
Technology and the engineering, development, construction, installation,
operation, maintenance and repair work relating to SkyViews, which work is also
to be procured by ThrillRides for FXRE.

1.6 “Documentation” means the Construction Documentation and Quality Control
Documentation.

1.7 “Enhancements” means any and all adaptations, alterations enhancements,
improvements, modifications, revisions, advancements, defect corrections,
repairs or other changes made to SkyView Technology or SkyViews during the term
hereof.

1.8 “Key-Man Obligations” means the direct involvement by Kitchen in those
certain critical aspects of ThrillRides’ performance of its obligations
hereunder specified below in this Section 1.8 to the extent necessary to
facilitate FXRE’s optimal commercial realization of the SkyView Technology and
SkyViews. The specific Key Man Obligations are the following: (i) being
principally responsible for recommending and identifying the “Providers” (as
defined in Section 1.13 below) and assisting FXRE with its retention of such
Providers; (ii) acting as the principal liaison between FXRE and any Provider;
(iii) being principally responsible for supervising, managing and monitoring the
performance of the Services by the Providers; (iv) being principally responsible
for conferring with any Provider in order to seek to resolve any technical
and/or logistical issues affecting the manufacture, development, construction,
installation and/or operation of any SkyView; (v) being principally responsible
for providing periodic updates and reports on the performance and progress of
the Providers and the Services; and (vi) performing such other tasks as FXRE may
reasonably designate and to which Kitchen shall accept and agree, in writing,
with such acceptance and agreement by Kitchen not to be unreasonably withheld,
conditioned or delayed from time to time. For the avoidance of doubt or
ambiguity, the provisions of this Section 1.8 are not intended to require that
Kitchen personally perform or personally supervise the performance of
ThrillRides of routine obligations or duties, or obligations or duties of
ThrillRides under this Agreement or any Statement of Work which can be performed
by other employees or Representatives of ThrillRides with substantially the same
level of performance that Kitchen could provide. It is rather intended that
Kitchen’s Key-Man Obligations hereunder require the personal involvement of
Kitchen in the performance of ThrillRides of its obligations under this
Agreement and each Statement of Work at a level which meets or exceeds the
“Standard of Care” as specified in Section 2.4 below, and that Kitchen will be
personally involved in the performance by ThrillRides under this Agreement and
each Statement of Work to the extent that Kitchen’s personal expertise,
experience, relationships or other qualifications make him the Person most
qualified to perform the particular function, duty or obligation.

1.9 “Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
cooperative or association or any other legal entity.

1.10 “Quality Control Documentation” means all data and documentation
constituting a quality control program for SkyView construction, installation,
operation, use, maintenance and repair, including, but not limited to:
(a) quality and reliability related information such as quality plans,
specifications, instructions, procedures, test plans, test records and
regulatory documentation; and (b) all notifications or reports received from
FXRE, its Representatives or any third party manufacturer or operator of a
SkyView or components or parts thereof, indicating (i) complaints, problems,
variations to specifications or other unanticipated results relating to the
SkyView Technology, parts or components used in SkyViews, or construction,
installation, operation, use, maintenance and repair of SkyViews, or
(ii) variations from or modifications to designs, specifications or other
aspects of SkyViews, the Construction Documentation or otherwise relating to the
construction, installation, operation, use, maintenance and repair of SkyViews.

1.11 “Representatives” means a Person’s Affiliates and the Person’s and the
Person’s Affiliates’ respective directors, officers, employees and agents
(including, without limitation, financial advisors, legal counsel and
accountants).

1.12 “R & D Services” means the ongoing research and development activities to
be conducted or procured by ThrillRides, and provided to FXRE with regard to the
SkyView ride, generally, during the term of this Agreement, but shall not
include any research and development activities necessary with respect to any
specific SkyView(s) sold, leased, sublicensed or operated. As used and defined
herein, general, ongoing, conceptual research and development activities with
regard to the SkyView and improvements, enhancements or additions to the SkyView
Technology, generally, are intended to be covered by the defined term “R&D
Services”, on the one hand, whereas, any research and development services which
are necessitated or required in order to be able to construct, develop, install,
operate, maintain and repair any one or more specific SkyViews, whether
performed or occurring before, during or after an order is placed or completed,
whether performed or occurring before, during, or after the completion of a
sale, lease or other disposition of one or more SkyViews, or whether ancillary
to either or any of the aforesaid processes or activities, are not intended to
be included in or covered by the defined term “R&D Services”, but rather is
intended to be contained within the defined term “Development Services.”

1.13 “Services” means those services necessary for the construction,
development, installation and operation of SkyViews on behalf of FXRE,
including, but not limited to, the creation and/or provision of the Documents,
the Construction Documentation, the Quality Control Documentation, Deliverables,
the Development Services, the R&D Services and other services requested or
required by FXRE pursuant to Section 3 below. For the purpose of clarity and the
avoidance of doubt or ambiguity, it is hereby understood, acknowledged and
agreed by FXRE that, except with respect to those R&D Services that ThrillRides
actually performs itself, if any, ThrillRides’ obligations with respect to the
Services is not as a contractor which is retained to actually perform or provide
such Services, but rather is to: (i) seek out, identify and report to FXRE and
assist FXRE in the selection of those Persons which ThrillRides reasonably
believes to be qualified to provide any of the Services requested or required by
FXRE (a “Provider”); (ii) to act as a liaison between FXRE and any Provider
selected by FXRE; (iii) to manage, supervise and monitor the performance of the
Services by the Providers selected by FXRE; (iv) to confer with any Provider to
resolve any technical and/or logistical issues affecting the manufacture,
development, construction, installation and/or operation of any SkyView; (v) to
provide periodic updates or reports on the performance and progress of the
Services; and (vi) to perform such other tasks with respect to ThrillRides’
obligations under this Agreement and each Statement of Work to the extent
necessary to reasonably ensure that the Services are being performed in
accordance with the provisions hereof. FXRE further hereby acknowledges and
agrees that ThrillRides shall not in any event be liable with respect to the
performance results of the Services, the accuracy, reliability or usefulness or
merchantability of any of the Deliverables, Documents or Services, and that
ThrillRides has not given or made, will not give or make, and shall not be
deemed to have given or made any representation, or warranty of any kind or
nature, express or implied, about or with regard to any Provider, any Documents,
any Deliverables, any Services, or the work performed by or in accordance with
or with regard to any of them. ThrillRides is obligated to perform its
obligations under this Agreement in substantial accordance with the Standard of
Care specified in Section 2.4 below.

1.14 “SkyView Technology” means all technical specifications, functional
specifications, materials specifications, designs and plans, know-how and other
related proprietary information pertaining to all aspects of the engineering,
design, development, construction, operation, maintenance and repair of
SkyViews, as further described in the License Agreement, and in the patent
filings and other documents and materials identified, described and/or attached
as part of Schedule A to the License Agreement, and the Documentation to be
created pursuant to this Agreement and/or the License Agreement, all of which
are licensed exclusively by Kitchen to FXRE pursuant to the License Agreement.

Section 2. Engagement — Statements of Work.

2.1 Engagement. Subject to the terms and conditions of this Agreement, FXRE
hereby engages ThrillRides to advise FXRE with regard to the procurement of the
Services and to perform the R&D Services, and ThrillRides hereby accepts such
engagement. The details regarding the Services requested or required by FXRE
from time to time shall be set forth in one or more Statements of Work
formulated and agreed to by the parties in the form attached as Schedule A
hereto. The initial Statement of Work, as executed by FXRE and ThrillRides on
the Effective Date (the “Initial Statement of Work”), governs the initial
Services to be procured, as further described in Section 3 below. In the event
of any conflict or inconsistency between the terms contained in the body of this
Agreement and the terms contained in a Statement of Work, the terms contained in
the Statement of Work shall control with respect to the Services and/or
Deliverables covered by such Statement of Work. ThrillRides agrees to seek to
procure one or more Providers to perform the Services covered by the Initial
Statement of Work as expeditiously as practicable, but in any event by no later
than the mutually agreed-upon completion date specified in the Initial Statement
of Work. ThrillRides acknowledges and agrees that Kitchen shall be involved in
the day-to-day operations of ThrillRides, that Kitchen shall devote his efforts
to ThrillRides’ performance of its obligations under this Agreement and each
Statement of Work to the extent required for prompt, complete and proper
performance of same, and that Kitchen shall personally perform all of the
Key-Man Obligations to the extent and as required under Section 1.8 above.

2.2 Contents of Statements of Work. The Statements of Work shall contain or
incorporate as attachments or by reference: (i) a reference to this Agreement;
(ii) a designation of the names and addresses of the contact person for each of
FXRE and ThrillRides, who shall be responsible for all administrative matters
pertaining to the subject Statement of Work, in particular, and to this
Agreement, in general (each, a “Contract Coordinator”); (iii) a detailed
description of the Services to be undertaken and provided by the selected
Provider; (iv) a description of the specific work location for the Services;
(v) a schedule for the performance and completion of the Services; (vi) a
description of any Deliverables to be created or otherwise provided by the
Provider; (vii) a budget for procurement and supply of any third party services,
materials, parts and components and any and all other expenses pertaining to the
subject Statement of Work; (viii) the duration of the term for Services to be
performed on a regular periodic basis, if any; (ix) the proposed completion date
for the Services pertaining to the subject Statement of Work; and
(x) performance, acceptance or approval criteria for the Services and any
Deliverables, all of which shall be subject to the mutual agreement of FXRE and
ThrillRides.

2.3 Reports. ThrillRides agrees to provide FXRE periodic written reports of the
progress of the work, any anticipated problems (resolved or unresolved), and any
indication of delay in fixed or tentative schedules. During any period in which
any material work is being conducted or Services provided under any Statement of
Work, on a monthly basis (or more frequently at the Contract Coordinator’s
request), the Contract Coordinator for each of FXRE and ThrillRides agree to
confer (in person, telephonically or otherwise, as may be appropriate) for a
formal progress presentation, during which the Contract Coordinator for
ThrillRides shall describe the progress and status of the work and/or Services.
Such presentation shall provide projections of the time of completion and shall
address any problems that have come to ThrillRides’ attention and ThrillRides’
views as to how such problems may be resolved.

2.4 Standard of Care. ThrillRides hereby covenants and agrees that it shall
devote such time, personnel and other resources and exert such efforts as are
reasonably necessary for it to perform its obligations under this Agreement and
each Statement of Work with the degree of expertise, care and professionalism
that are customary for an undertaking of this nature (the “Standard of Care”).
The Standard of Care shall include the performance of the Key Man Obligations by
Kitchen as and to the extent required under Section 1.8 above, provided,
however, in the event that FXRE gives notice of a default to ThrillRides,
stating that Kitchen is not performing the Key Man Obligations as and to the
extent required under Section 1.8 above, and such failure of performance of the
Key Man Obligations has continued without being cured after FXRE has provided
written notice of such default to ThrillRides and the expiration of the
applicable curative period, FXRE’s only remedy (subject to the following
sentence) shall be the termination hereof by FXRE. Notwithstanding the
foregoing, in the event that: (a) FXRE has given written notice to ThrillRides
alleging a failure of Kitchen to perform the Key Man Obligations as and to the
extent required under Section 1.8 above for reasons other than Kitchen’s death
or permanent disability, and (b) that such failure has resulted or will result
in a breach of the Standard of Care (excluding the Key Man Obligations from the
Standard of Care for this purpose only), and (c) such breach of the Standard of
Care has resulted or will result in actual damages to FXRE, and (d) such breach
is not remedied during the applicable grace or curative period, then, but only
then may FXRE seek those actual damages proximately caused by such breach
(“Standard of Care Damages”) from ThrillRides in addition to termination of this
Agreement, subject, however, to the limitation of liability contained in
Section 8 below. In the event of a breach of the Standard of Care as a result of
Kitchen’s death or permanent disability during the term hereof, no curative
period shall be applicable, and the only notice required shall be a notice of
termination of this Agreement by FXRE, specifying the death or permanent
disability of Kitchen as the basis therefor, and such termination shall be
effective fifteen (15) calendar days after receipt. Any other claim or assertion
by FXRE regarding a failure of Kitchen to perform the Key Man Obligations as and
to the extent required under Section 1.8 above shall be made by FXRE by written
notice to ThrillRides, specifying in such notice the Key Man Obligation(s) not
being performed by Kitchen as and to the extent required in Section 1.8 above.
Unless such claim or assertion is disputed by ThrillRides, ThrillRides shall be
accorded a curative period of not less than fifteen (15) Business days from the
date of receipt of such notice to cure or correct such failure, provided,
however, if there are no SkyViews then under a binding agreement for sale or
lease or upon which construction has not commenced, or such failure of
performance cannot be cured within such fifteen (15) Business day period because
there are no such Key Man Obligations to be performed during such fifteen
(15) day period, then such fifteen (15) Business day period shall not commence
until the next time such Key Man Obligation(s) were required. In the event that
ThrillRides disputes the claim or assertion that the Key Man Obligations have
been breached or the right of FXRE to terminate this Agreement for a failure to
cure such breach within the applicable curative period, such dispute shall be
asserted by written notice by ThrillRides to FXRE given within the applicable
curative period (in the event of a dispute concerning the failure to perform) or
prior to the effective date of termination, which shall be not less than fifteen
(15) calendar days after receipt by ThrillRides of the notice of termination (in
the event of a dispute concerning the right to terminate), and the parties shall
promptly submit any such dispute to arbitration, and: (i) such arbitration must
be finally resolved before the termination becomes effective (in the event of a
dispute concerning FXRE’s right to terminate this Agreement for a breach of the
Key Man Obligations) and (ii) if the default does not involve Standard of Care
Damages, the applicable curative period shall be tolled and suspended upon
ThrillRides giving good faith written notice to FXRE disputing with
particularity FXRE’s assertion that Kitchen has failed to perform the Key Man
Obligations, and the running of the applicable grace or curative period shall
recommence upon the entry of the final decision of the arbitrators in FXRE’s
favor. If FXRE terminates this Agreement as a result of the failure of Kitchen
to perform the Key Man Obligations, and such termination is not disputed by
ThrillRides, or if disputed, such dispute is finally resolved in FXRE’s favor,
any such termination shall be regarded and treated in the same manner as a
“Kitchen Termination Event” (as defined in Section 9.3 below), and the
provisions of Section 9.3, including the Obligation to continue making the
“Reduced Construction Payments”, as specified in said Section 9.3, shall apply
thereto.

For the avoidance of doubt, ThrillRides’ failure to satisfy the Standard of
Care, notwithstanding Kitchen’s performance of the Key Man Obligations, shall be
deemed a default subject to the provisions of Section 9.3(i) below.

2.5 Responsibilities Regarding Certain Costs and Expenses. Notwithstanding
anything to the contrary set forth in this Agreement, ThrillRides shall be
responsible for all internal salaries, benefits and other personnel costs, and
such other fees, costs, charges, taxes or other expenses which are considered as
“Overhead” under generally accepted accounting principles, consistently applied,
it incurs while performing its obligations under this Agreement and each
Statement of Work in accordance with the Standard of Care set forth in
Section 2.4 above, but that FXRE shall be responsible for and shall pay or
reimburse ThrillRides for all other reasonable out-of-pocket expenses, costs or
charges ThrillRides or Kitchen suffers or incurs in the performance of its or
his obligations under this Agreement and each Statement of Work which are not
properly classified as Overhead.

2.6 Reimbursement of Certain Flight Costs. When in this Agreement ThrillRides is
entitled to be reimbursed for its reasonable out-of-pocket expenses, costs, or
charges, which may include travel expenses for William Kitchen, it is understood
that Mr. Kitchen shall be entitled to be reimbursed for airfare expenses on the
basis of the lesser of (a) his actual cost or (b) a first-class ticket. If and
to the extent that Mr. Kitchen uses other airfare (such as flying his own
plane), the reimbursement therefor shall be limited to the price of a
first-class ticket for such itinerary from a nationally recognized carrier.

          Section 3.  
Services.
       
 
  3.1    
Documentation Services.
       
 

3.1.1 Construction Documentation Development. ThrillRides shall, at FXRE’s sole
cost and expense: (i) procure and cause to be created by the selected Provider
all Construction Documentation; (ii) procure updates, as necessary or
appropriate from time to time, of all existing Construction Documentation to
reflect the most current SkyView Technology and SkyView designs, parts,
components, construction, installation, operation, maintenance and repair know
how and safety measures; and (iii) assemble the updated Construction
Documentation, or cause the updated Construction Documentation to be assembled,
in a user friendly manner that can readily be utilized by FXRE and its
sublicensees and their respective contractors for construction of SkyViews, as
specified further in the Initial Statement of Work and subsequent Statements of
Work.

3.1.2 Quality Control Documentation. ThrillRides shall procure and cause to be
created by the selected Provider, at FXRE’s sole cost and expense, all Quality
Control Documentation, quality control procedures and inspection manuals,
covering all aspects of SkyView parts, components, assembly, installation,
operation, maintenance, repair and troubleshooting and, at FXRE’s sole cost and
expense, implement a quality control program for SkyViews.

3.1.3 Documentation Maintenance. ThrillRides will procure, at FXRE’s sole cost
and expense, updates of the Construction Documentation and Quality Control
Documentation as reasonably necessary from time to time. In no event will the
updating of the Construction Documentation and Quality Control Documentation be
more than ninety (90) days after the completion of any material change in
specifications, parts, components, designs or other SkyView parameters or any
material change in applicable laws, regulations or codes of which ThrillRides
has or is provided knowledge, or any other occurrence of which ThrillRides has
or is provided knowledge, necessitating a change in same. ThrillRides will
review the Construction Documentation and Quality Control Documentation and
provide suggestions to FXRE within thirty (30) days of determining, based on
ThrillRides’ ongoing provision of Services and experience with implementation
and operation of SkyViews, that additions, deletions or other modifications
should be made to the Construction Documentation and/or the Quality Control
Documentation. After consultation with and approval by FXRE, ThrillRides will
cause the Construction Documentation and Quality Control Documentation to be
updated accordingly by the appropriate Provider, at FXRE’s sole cost and
expense.

3.1.4 Documentation Delivery. ThrillRides will procure from the selected
Provider and deliver copies of all of the Documentation described above to FXRE
by the date referenced in the Initial Statement of Work or in any subsequent
Statement of Work, at FXRE’s sole cost and expense. ThrillRides will procure
from the selected Provider and deliver copies of any updates to the
Documentation to FXRE as set forth in Section 3.1.3 above.

3.2 Development Services. ThrillRides shall assist FXRE in the procurement and
selection of the Providers necessary to provide to FXRE the Development Services
required to install, assemble and build SkyViews at locations specified in the
applicable Statement of Work.

3.3 Procurement and Supply of SkyView Parts and Components. ThrillRides shall
seek to identify and advise FXRE with regard to a Provider or Providers to
supply to FXRE the requested number and types of SkyView parts and components as
set forth in the applicable Statement of Work. FXRE shall pay directly to the
selected Provider(s) the price specified in the Statement of Work for each
component purchased. Unless otherwise agreed to in the Statement of Work, the
purchase price for such components shall be due and payable to the selected
Provider(s) prior to shipment of same. Except as otherwise agreed to in the
applicable Statement of Work, all SkyView components procured or purchased
pursuant to this Agreement shall be shipped using freight carriers mutually
agreed upon by the parties. Risk of loss or damage to such components associated
with any such purchase and shipment shall be borne solely by FXRE or the
selected Provider, as mutually agreed between them.

3.4 R&D Services. On a continuing and ongoing basis during the term of this
Agreement, ThrillRides shall perform or procure such research and development
services or activities as ThrillRides deems desirable and advisable from time to
time in order to refine, improve, extend, advance, expand, test or add to the
SkyView Technology. Such R&D Services may be actually performed or conducted by
ThrillRides, itself, or, at ThrillRides’ option, such R&D Services may be
conducted or performed by such third Persons or Providers as may be selected by
ThrillRides, and under supervision, management and direction of ThrillRides.
Except for and to the extent any Overhead incurred by ThrillRides in performing
those R&D Services which are elected to be actually conducted or performed by
ThrillRides, all reasonable out-of-pocket, third party costs or expenses
suffered or incurred by ThrillRides in the performance or provision of such R&D
Services, as well as the agreed-upon fees or compensation of those Persons or
Providers selected to perform such R&D Services, shall be at the sole cost and
expense of FXRE. FXRE’s obligations to reimburse ThrillRides for the reasonable,
out-of-pocket, third party costs incurred by it in performing such R&D Services
shall only be applicable if FXRE has previously approved such costs and expenses
in or pursuant to a Statement of Work and/or in or pursuant to an approved
Budget; provided, however, all Budgets shall contain a line item of not less
than $5,000.00 per month as an allowance or contingency for the conducting of
R&D Services by ThrillRides. Any fees or compensation to be paid to any third
Persons or Providers who are selected to perform any R&D Services shall be
subject to the prior approval of FXRE, either on a per contract or per work
order basis, or in an agreed-upon Budget, or in a Statement of Work. Any
approval of any matter by FXRE under this Section 3.4 shall not be unreasonably
withheld, delayed or conditioned.

Section 4. Compensation and Expenses. In consideration of and for ThrillRides’
performance of ThrillRides’ obligations hereunder, FXRE shall pay ThrillRides
the compensation and reimburse ThrillRides for expenses as set forth below.

4.1 Compensation. FXRE shall pay to ThrillRides an amount equal to five percent
(5%) of the “Total Cost” (as defined in Section 1.c.(ii) of the License
Agreement) of “Construction and Installation” (as defined in said
Section 1.c.(ii) of the License Agreement) of each SkyView (whether operated by
FXRE or sold or leased to a third party by FXRE) (with each such payment being
referred to as a “Construction Payment”), subject to application of the credits
for the “Unisystems Advance” (as defined below) as prescribed in the following
sentence. The Unisystems Advance shall be credited against the Construction
Payments, and as such Construction Payments are made, in increments equal to
one-third (1/3) of the Unisystems Advance, with the first one-third (1/3)
increment being credited against the Construction Payments relating to the first
SkyView ordered, the second one-third (1/3) increment being credited against the
Construction Payments relating to the second SkyView ordered and the third
one-third (1/3) increment being credited against the Construction Payments
relating to the third SkyView ordered. Notwithstanding the foregoing sentence,
if or to the extent that three (3) SkyViews are not built due to no Material
Fault on the part of either ThrillRides or Kitchen, any increment of the
Unisystems Advance which has not yet been credited against the Construction
Payments specified in the preceding sentence shall be deemed forfeited by FXRE
and thereafter ThrillRides shall not have any obligation to repay the Unisystems
Advance to FXRE. For purposes hereof, the “Unisystems Advance” is the sum of
$125,000 advanced by FXRE to Unisystems for the purpose of conducting
engineering, research and development studies with respect to SkyViews prior to
the Effective Date, the receipt of which is hereby acknowledged and confirmed by
ThrillRides. The Construction Payments applicable to each SkyView shall be paid
in increments as construction and development of the applicable SkyView
progresses, at the same time as payments are made to Providers, or other
vendors, contractors or subcontractors working on such construction and
development, and in the same ratio as the payments to all such Persons bear to
the total budgeted cost of construction and development of the applicable
SkyView. As used herein, “Material Fault” means fault by a party that is a
material proximate cause of an event.

4.2 Expenses. Except as otherwise may be expressly provided below in this
Section 4.2, FXRE shall be responsible for, and bear all costs and expenses
necessary and incidental to, the performance by ThrillRides of its obligations
hereunder. Except with respect to: (i) Overhead as specified in Section 2.4
above, (ii) any legal or accounting expenses or taxes incurred or payable by
ThrillRides or Kitchen in connection with any amounts received by either of them
in connection with this Agreement, and (iii) any out-of-pocket costs or
expenses, incurred by FXRE for R&D Services and which were not approved by FXRE
in accordance with Section 3.4 above, any and all reasonable costs or expenses
paid or incurred by ThrillRides in the performance by it of the Services
hereunder, shall be paid by FXRE or, if previously paid by ThrillRides,
reimbursed to ThrillRides by FXRE, it being the intention of the parties that
the compensation to be paid by FXRE under Section 4.1 above is to be net to
ThrillRides, except only for Overhead and those costs and expenses specifically
identified above in this sentence.

4.3 Timing of Expense Payments and Invoices. ThrillRides shall invoice FXRE for
the payment or reimbursement of any expenses paid or incurred by ThrillRides and
which are reimbursable by FXRE on a monthly basis. Invoices shall clearly
itemize each expense amount requested and identify any expenses paid or incurred
during the immediately prior month, including all accompanying documentation
therefor. FXRE shall pay all undisputed amounts invoiced not later than fifteen
(15) days after receipt thereof.

4.4 Full Consideration. The compensation amounts set forth in Section 4.1, and
the reimbursement of the expenses payable pursuant to Sections 4.2 and 4.3
above, shall constitute full payment to ThrillRides for all direct or indirect
labor or other costs, disbursements, taxes, duties or other expenses incurred by
ThrillRides in the performance of its obligations under this Agreement.

Section 5. Proprietary Rights.

5.1 Rights in the SkyView Technology. FXRE acknowledges and agrees that it shall
have no right, title or interest in or to any of the SkyView Technology or any
derivative works based thereon including, without limitation, any improvements,
enhancements or extensions of the SkyView Technology conceived, reduced to
practice or developed by FXRE, ThrillRides or Kitchen, whether on, after or
before the date of this Agreement, whether in connection with performing its
obligations hereunder or under any similar agreement with a SkyView Technology
licensee. Under no circumstances shall the delivery of any information
constituting the SkyView Technology or any derivative works, improvements,
enhancements or extensions thereof to FXRE be construed as a transfer of title
or a transfer of any right, title or interest in the SkyView Technology, or to
the derivative works, improvements, enhancements or extensions.

5.2 Confidential Information. FXRE and ThrillRides each acknowledge and agree
that all of the Confidential Information is material and confidential and
greatly affects the goodwill and the effective and successful conduct of FXRE,
ThrillRides, Kitchen and their respective Affiliates and sublicensees, and
FXRE’s, ThrillRides’ and Kitchen’s and their respective Affiliates’ and
sublicensees’ respective businesses and operations, and that maintaining
confidentiality of the Confidential Information is necessary to protect the
legitimate business interests of FXRE, ThrillRides, Kitchen and their respective
Affiliates and sublicensees. Accordingly, as a material inducement to enter into
this Agreement, FXRE and ThrillRides each hereby agree, unless expressly
authorized by the other party, to maintain and receive all such Confidential
Information in strict confidence and that neither it nor any of its
Representatives or subcontractors shall, at any time, directly or indirectly,
divulge, reveal or communicate any Confidential Information to any Person
whatsoever, or use, pursue or exploit any Confidential Information for its own
benefit or for the benefit of others. FXRE and ThrillRides each agree that
neither it nor any of its Representatives or subcontractors will infringe any of
FXRE’s, ThrillRides’ or Kitchen’s or their respective Affiliates’ or
sublicensees’ intellectual property or other rights in said Confidential
Information, and acknowledges that nothing herein shall be construed as
expressly or impliedly granting a license or right to use said Confidential
Information except for the specific purposes set forth herein or in the License
Agreement. FXRE and ThrillRides shall each disclose and enforce in writing the
proprietary rights and confidentiality provisions of this Agreement with all of
their respective Representatives and subcontractors who have access to
Confidential Information or who will perform Services hereunder. Notwithstanding
anything to the contrary set forth above in this Section 5.2, so long as any
third Person to whom any disclosure is made executes an appropriate
confidentiality agreement, FXRE and ThrillRides, and their respective
Representatives are authorized to disclose such Confidential Information to
actual or prospective buyers, lessees, operators, Providers or such other third
Persons as shall be reasonably necessary for either party to perform its
obligations under this Agreement or under the License Agreement.

5.3 Cooperation. FXRE and ThrillRides each agree to take all actions and
cooperate as is necessary to protect Kitchen’s and FXRE’s rights in the
Deliverables as set forth herein and/or in the License Agreement, and further
agrees to execute and cause all Providers or other Persons involved in the
performance of Services hereunder to execute any documents that might be
necessary to perfect and protect Kitchen’s ownership rights and FXRE’s exclusive
license rights with respect thereto.

5.4 Proprietary Notices. ThrillRides shall seek to cause the Providers to place
appropriate patent, copyright and/or other proprietary notices on any applicable
Deliverable. In addition, ThrillRides shall seek to cause each Provider or other
Person receiving any Confidential Information if and as authorized as provided
hereunder, to execute an agreed upon confidentiality or non-disclosure agreement
concerning all of the Confidential Information provided by ThrillRides to such
Provider and Person.

Section 6. Representations, Warranties and Covenants.

6.1 By FXRE. FXRE represents, warrants and/or covenants to ThrillRides that:
(i) it has the full right, power and authority to enter into this Agreement;
(ii) its execution of this Agreement and the performance by it of its
obligations and duties hereunder has been authorized by all necessary corporate
action and does not and will not violate any applicable laws and regulations or
any agreement to which it is a party or by which it is otherwise bound or
require the consent of any third party that has not or will not in a timely
manner be obtained; (iii) it has or will obtain in a timely manner as required
by applicable laws or regulations all necessary licenses, permits, and other
rights and authorizations to perform its obligations hereunder; (iv) its
business regarding the SkyViews shall be operated in accordance with any and all
applicable laws and regulations; and (v) as of the Effective Date, FXRE is a
wholly-owned subsidiary of FX Real Estate and Entertainment Inc. (the “Parent”).

6.2 By ThrillRides. ThrillRides represents, warrants and/or covenants to FXRE
that: (i) it has the full right, power and authority to enter into this
Agreement and to perform the acts required of it hereunder; (ii) its execution
of this Agreement and the performance by it of its obligations and duties
hereunder have been authorized by all necessary corporate or other action and do
not and will not violate any applicable laws and regulations or any agreement to
which it is a party or by which it is otherwise bound or require the consent of
any third party that has not or will not in a timely manner be obtained;
(iii) it has or will obtain in a timely manner as required by applicable laws or
regulations all necessary licenses, permits, and other rights and authorizations
to perform its obligations hereunder; (iv) its business regarding SkyViews shall
be operated in accordance with any and all applicable laws and regulations; and
(v) it possesses the necessary knowledge, experience and expertise to perform
its obligations hereunder.

6.3 Other Obligations.

6.3.1 Conduct of Business. Each of FXRE and ThrillRides shall use its reasonable
best efforts to: (i) conduct business in a manner that reflects favorably at all
times on the good name, goodwill and reputation of ThrillRides and FXRE;
(ii) avoid deceptive, misleading or unethical practices that are or might be
detrimental to either party or the public; (iii) make no false or misleading
representations with regard to themselves or to the other party; and (iv) not
publish or employ, or cooperate in the publication or employment of, any
misleading or deceptive advertising material with regard to ThrillRides or FXRE
or engage in any activity or business transaction which could be considered
unethical.

6.3.2 Non Competition. Each of ThrillRides and FXRE hereby expressly agrees
that, during the term of this Agreement, neither ThrillRides nor its Affiliates
nor FXRE nor the Parent Company, nor any company that is an Affiliate of FXRE or
the Parent Company, shall manage, advise, consult, license, sublicense, sell or
otherwise transfer intellectual property or know-how relating to the SkyView,
serve as a contractor for, provide services or deliverables or have any other
form of participation with, a third party directly in furtherance of such third
party’s engagement in the business of production, development, construction,
installation or operation of SkyViews or other Ferris wheel-type products now
known or hereafter to become known that directly compete with SkyViews (unless
permitted under the terms of this Agreement), without first obtaining written
approval from the other party, which approval the other party may grant or
withhold in its sole and absolute discretion. In the event this Agreement
expires or is terminated, then ThrillRides hereby further agrees to continue to
comply with the terms of this Section to the extent required by the License
Agreement for the benefit of FXRE and/or any sublicensee of FXRE, so long as
FXRE or the sublicensee performs its obligations under the applicable agreement.
For the avoidance of doubt, the foregoing provision shall not prohibit any party
from conducting business with a third party, so long as such business does not
relate to the operation of SkyViews or other Ferris wheel type products that
would now or hereafter compete with SkyViews.

Section 7. Indemnification.

7.1 Indemnification by ThrillRides. ThrillRides shall, at its sole expense,
indemnify, defend and hold harmless FXRE, its Affiliates, successors, assigns,
sublicensees and subcontractors, and each of their respective officers,
directors, managers, members, shareholders, employees, independent contractors,
agents and other representatives (each, a “FXRE Indemnified Party” and
collectively, the “FXRE Indemnified Parties”) from and against any and all
claims and causes of action of any nature made or lawsuits or other proceedings
filed or otherwise instituted against any of the FXRE Indemnified Parties
proximately caused by or directly resulting from any breach by ThrillRides or
Kitchen of any of their respective representations, warranties or covenants
hereunder. Subject to the provisions of Section 8 below, ThrillRides shall be
responsible for and shall pay all reasonable costs and expenses related to such
claims and proceedings, including, but not limited to, the payment of all
reasonable legal fees and costs of litigation, defense and/or settlement of
same.

7.2 Indemnification by FXRE. FXRE shall, at its sole expense, indemnify, defend
and hold harmless ThrillRides, its Affiliates, successors, assigns, sublicensees
and subcontractors, and each of their respective officers, directors, managers,
members, shareholders, employees, independent contractors, agents and other
representatives (each, a “ThrillRides Indemnified Party” and collectively, the
“ThrillRides Indemnified Parties”) from and against any and all claims and
causes of action of any nature made or lawsuits or other proceedings filed or
otherwise instituted against any of the ThrillRides Indemnified Parties
proximately caused by or directly resulting from any breach by FXRE of any of
FXRE’s representations, warranties or covenants hereunder. Subject to the
provisions of Section 8 below, FXRE shall be responsible for and shall pay all
reasonable costs and expenses related to such claims and proceedings, including,
but not limited to, the payment of all reasonable legal fees and costs of
litigation, defense and/or settlement of same.

7.3 Indemnification Procedures. In claiming any indemnification hereunder, the
party seeking indemnification shall promptly provide to the other party written
notice of any claim that it believes entitles it to indemnification. The party
seeking indemnification may, at its own expense, assist in the defense if it so
chooses. No settlement intended to bind the indemnified party shall be final
without the indemnified party’s written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

7.4 Set-Off Right. In the event that (i) a claim which is subject to indemnity
by ThrillRides and/or Kitchen shall have been asserted against an FXRE
Indemnified Party in an action filed in any legal or quasi-legal proceeding by a
third Person (a “Third-Party Claim”); (ii) FXRE shall have provided written
notice of such claim to ThrillRides, (iii) the extent (including, applicable
deductibles) to which such Third-Party Claim is not covered under any insurance
policy obtained or which Licensee was required to obtain under Section 10.a. of
this Agreement and which insurance was available but which insurance Licensee
failed to obtain, unless, if covered, all applicable insurance providers have
denied coverage for such Third-Party Claim; (iv) such Third-Party Claim was of a
nature or for an amount which, if decided adversely to the FXRE Indemnified
Party or Parties, would have a material adverse effect on the financial
condition or business of the Parent Company; (v) such claim is required to be
and has been reported to the Securities and Exchange Commission by the Parent
Company, then, but only if all the foregoing conditions precedent have been
satisfied, and if FXRE shall have provided to ThrillRides such documentation as
may be commercially reasonable to evidence the satisfaction of all of said
conditions precedent, Licensee shall have the right to set-off any Indemnified
Costs actually incurred by any FXRE Indemnified Party, against fifty percent
(50%) of any amounts payable to ThrillRides hereunder or under any other
agreement between FXRE and either or both of ThrillRides or Kitchen; provided,
however, that prior to setting off any such amounts, FXRE shall give ThrillRides
written notice of such costs and expenses, together with commercially reasonable
documentation thereof. In addition to the right of set-off set forth above, so
long as FXRE gives ThrillRides prior written notice of FXRE’s intention to do so
and a reasonable estimate of the amount (subject to change from time to time) to
be deposited in the “Reserve Account” (as defined below), FXRE shall have the
right to establish an escrow account (the “Reserve Account”) with a third party
escrow agent (the “Escrow Agent”) and pursuant to an escrow agreement (the
“Escrow Agreement”) (with the Escrow Agent and with the terms and conditions of
the Escrow Agreement to be mutually agreed upon and reasonably acceptable to
both ThrillRides and FXRE) and to deposit into such Reserve Account up to fifty
percent (50%) of the amounts otherwise payable to ThrillRides hereunder, with
such fifty percent (50%) being reduced by any amounts set-off for costs incurred
as set forth above. The amount to be deposited into the Reserve Account shall be
such amount as FXRE shall have determined in good faith to constitute a
reasonable reserve against potential losses, taking into account the amount
claimed against any FXRE Indemnified Party in the subject claim. At such time as
the Third-Party Claim has been settled or otherwise conclusively and finally
decided and resolved, and after application of any available insurance proceeds,
this right of set-off shall be first applied against the Reserve Escrow (which
shall then be automatically released), and then may also be used with respect to
any of the amounts which are or which become payable to ThrillRides under this
Agreement, to the extent that any final award or settlement exceeds available
insurance proceeds, plus the Reserve Account. Unless ThrillRides shall have
defaulted on its obligations under Section 5.a. above, no FXRE Indemnified Party
shall have any right to settle any such Third-Party Claim without waiving any
claim of indemnity against ThrillRides without the prior written consent of
ThrillRides, which consent shall not be unreasonably withheld, delayed or
conditioned. In the event FXRE validly exercises the right of set-off under this
Section 7.4, ThrillRides shall have the right to challenge such right and have
any disputes concerning the satisfaction of the conditions precedent or the
applicability of this Section 7.4 to the Third Party Claim resolved by
arbitration pursuant to the provisions of Section 10.2 below immediately upon
demand and without awaiting the final settlement, resolution or adjudication of
the Third-Party Claim, but during the pendency of the arbitration, the set-off
right shall remain in effect. This Section 7 (inclusive) and the parties’
indemnification obligations hereunder shall survive termination of this
Agreement for any reason whatsoever.

Section 8. Disclaimer of Warranties; Limitation of Liability. EXCEPT FOR THE
WARRANTIES EXPRESSLY PROVIDED HEREIN, NO PARTY HERETO MAKES ANY WARRANTIES AND
DISCLAIMS ANY IMPLIED WARRANTIES OF ANY KIND, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE. EXCEPT
FOR CLAIMS INVOLVING ACTUAL FRAUD OR GROSS NEGLIGENCE, NO PARTY SHALL BE LIABLE
TO ANY OTHER PARTY WITH RESPECT TO ANY PUNITIVE, SPECIAL, CONSEQUENTIAL,
INCIDENTAL OR INDIRECT DAMAGES, INCLUDING WITHOUT LIMITATION, LOST PROFITS
ARISING OUT OF THE PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT, EVEN IF THE
PARTIES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR CLAIMS
INVOLVING ACTUAL FRAUD OR GROSS NEGLIGENCE, IN NO EVENT SHALL THRILLRIDES’
LIABILITY UNDER THIS AGREEMENT OR OTHERWISE WITH RESPECT TO THIS AGREEMENT
EXCEED THE TOTAL AGGREGATE AMOUNT OF COMPENSATION PAID OR PAYABLE BY FXRE TO
THRILLRIDES HEREUNDER AS PROVIDED IN SECTION 4.1 ABOVE. EXCEPT FOR CLAIMS
INVOLVING ACTUAL FRAUD OR GROSS NEGLIGENCE, AND EXCEPT FOR INDEMNITY CLAIMS
ADDRESSED BELOW, IN NO EVENT, SHALL FXRE’S LIABILITY UNDER THIS AGREEMENT EXCEED
THE TOTAL AMOUNT OF AMOUNTS PAID OR PAYABLE BY FXRE TO THRILLRIDES PURSUANT TO
SECTION 4.1 ABOVE. ANY CLAIMS FOR INDEMNITY BY A THRILLRIDES INDEMNIFIED PARTY
AGAINST FXRE SHALL ALSO BE LIMITED TO AN AMOUNT EQUAL TO THE TOTAL AMOUNT PAID
OR PAYABLE BY FXRE TO THRILLRIDES HEREUNDER PURSUANT TO SECTION 4.1 ABOVE, BUT
ANY AMOUNTS PAID OR PAYABLE BY FXRE TO A THRILLRIDES INDEMNIFIED PARTY PURSUANT
TO SECTION 7 ABOVE SHALL NOT IN ANY WAY REDUCE OR LIMIT FXRE’S OBLIGATIONS OR
LIABILITY TO PAY TO THRILLRIDES ANY AMOUNT UNDER SECTIONS 4.1 OR 4.2 ABOVE.

Section 9. Term and Termination of Agreement.

9.1 Term. Except as set forth below in this Section 9, this Agreement shall
commence on the Effective Date and shall for so long as the License Agreement
shall remain in full force and effect (the “Term”). Likewise, this Agreement
shall terminate on the effective date of the expiration or any termination of
the License Agreement. In the event of any renewal or extension of the License
Agreement, this Agreement shall likewise be renewed and extended so that it is
coterminous with the License Agreement.

9.2 Termination by ThrillRides. ThrillRides shall have the right to terminate
this Agreement by providing written notice thereof to FXRE describing the basis
for such termination if any of the following events occur: (i) if any
representation or warranty made herein by FXRE is or shall become untrue or
misleading in any material respect or if FXRE defaults in any material respect
in performing any of its obligations under this Agreement or under the License
Agreement, and such default is not cured or corrected on or before the
expiration of the applicable grace or curative period, if any; (ii) if a
proceeding is commenced against FXRE seeking liquidation, conservatorship or
other relief with respect to FXRE or its assets under any bankruptcy, insolvency
or other similar law, or seeking the appointment of a trustee, receiver or other
similar official with respect to FXRE and/or a substantial portion of its
assets, and such default is not cured, or such proceeding is not dismissed,
within ninety (90) days after such proceeding shall have been instituted; or
(iii) if FXRE commences or agrees or consents to or participates in the
commencement of a proceeding seeking liquidation, conservationship, protection,
reorganization, or other relief with respect to any state or federal bankruptcy,
insolvency or other similar law, or seeking the appointment of a trustee,
receiver or other similar official with respect to FXRE and/or a substantial or
material portion of its assets. With regard to a default as described in Section
9.2(i) above, if the default involves the payment of any monies due to
ThrillRides hereunder, the curative period shall be ten (10) business days after
ThrillRides gives FXRE written notice of the default. If the default under
Section 9.2(i) does not involve the payment of monies, the curative period shall
be fifteen (15) days after written notice thereof is given by ThrillRides to
FXRE, provided, however, if (x) the default is curable, (y) is of a nature which
cannot reasonably be cured or corrected within said fifteen (15) day period, and
(z) will not result in irreparable harm or injury to ThrillRides, then FXRE
shall have additional time as may reasonably be required to cure such default,
so long as FXRE commences any necessary curative or corrective action within the
original fifteen (15) day period and thereafter diligently and continuously
pursues such curative or corrective actions until the default has been cured or
corrected. With respect to the matters addressed in Section 9.2(ii), the ninety
(90) day period described therein shall be the only curative period, and no
notice of such default from ThrillRides shall be required. With regard to the
defaults described in Section 9.2(iii), no notice of default from ThrillRides is
required, no curative period is allowed, and termination of this Agreement shall
occur automatically upon the commencement of any such proceeding. Additionally,
ThrillRides shall have the right to terminate this Agreement if the Initial
Performance Standard or the Subsequent Performance Standard (each as defined in
the License Agreement) shall not have been satisfied due to any cause other than
Material Fault of ThrillRides or any Force Majeure Event (as defined below);
provided that in the event such Initial Performance Standard is not achieved
within the thirty (30) month period for achieving same or such Subsequent
Performance Standard is not achieved within the sixty-six (66) month period for
achieving same, as the case may be, due to a Force Majeure Event, the thirty
(30) month period or sixty-six (66) month period, as the case may be, shall be
extended only for such period of time that such Force Majeure Event delayed the
sale, construction or development of SkyViews.

9.3 Termination by FXRE. FXRE shall have the right to terminate this Agreement
by providing written notice thereof to ThrillRides if any of the following
events occur: (i) if any of its representations, warranties or obligations made
herein by ThrillRides is or shall become untrue or misleading in any material
respect or if ThrillRides defaults in any material respect in performing any of
its obligations under this Agreement (including, without limitation, its
obligations specified in Section 2.4 above), and such default is not cured or
corrected on or before the expiration of the applicable grace or curative
period, if any; or (ii) if a proceeding is commenced against ThrillRides seeking
liquidation, rehabilitation, reorganization, conservatorship or other relief
with respect to ThrillRides or its assets under any bankruptcy, insolvency or
other similar law, or seeking the appointment of a trustee, receiver or other
similar official with respect to ThrillRides and/or a substantial portion of its
assets and such default is not cured, or such proceeding is not dismissed,
within ninety (90) days after such proceeding shall have been instituted; or
(iii) if ThrillRides commences or agrees or consents to or participates in the
commencement of a proceeding seeking liquidation, conservationship, protection,
reorganization, or other relief with respect to any state or federal bankruptcy,
insolvency or other similar law, or seeking the appointment of a trustee,
receiver or other similar official with respect to ThrillRides and/or a
substantial or material portion of its assets. With regard to a default as
described in Section 9.3(i), the curative period shall be fifteen (15) days
after written notice thereof is given by FXRE to ThrillRides, provided, however,
if (x) the default is curable, (y) is of a nature which cannot reasonably be
cured or corrected within said fifteen (15) day period, and (z) will not result
in irreparable harm or injury to FXRE, then ThrillRides shall have additional
time as may reasonably be required to cure such default, so long as ThrillRides
commences any necessary curative or corrective action within the original
fifteen (15) day period and thereafter diligently and continuously pursues such
curative or corrective actions until the default has been cured or corrected.
With respect to the matters addressed in Section 9.3(ii), the ninety (90) day
period described therein shall be the only curative period, and no notice of
such default from FXRE shall be required. With regard to the defaults described
in Section 9.3(iii), no notice of default from FXRE is required, no curative
period is allowed, and termination of this Agreement shall occur automatically
upon the commencement of any such proceeding. Additionally, FXRE shall have the
right to terminate this Agreement in the event that the Initial Performance
Standard or Subsequent Performance Standard shall not have been satisfied due to
any cause other than a Material Fault of either ThrillRides or Kitchen or any
Force Majeure event; provided that in the event such Initial Performance
Standard or Subsequent Performance Standard is not achieved within the thirty
(30) month period for achieving same or the Subsequent Performance Standard is
not achieved within the sixty-six (66) month period for achieving same, the
thirty (30) month period shall be extended only for such time that such Force
Majeure Event delayed the sale, construction or development of SkyView(s).
Additionally, FXRE shall have the right to terminate this Agreement in the event
that the Initial Performance Standard or Subsequent Performance Standard is not
achieved due to a Material Fault of ThrillRides or Kitchen, in which event
ThrillRides shall be required to promptly refund to FXRE the portions of the
Unisystems Advance that have not been credited against Construction Payments.
Additionally, at any time after the initial thirty (30) months of the term of
this Agreement, in the event that FXRE makes a good faith determination that
some other product available in the marketplace is superior to or has a
competitive advantage over SkyView, then FXRE shall have the right to terminate
this Agreement by written notice to ThrillRides and Kitchen, which notice of
termination shall constitute a simultaneous termination of the License Agreement
(except with respect to any royalties, payments, reimbursements other amounts
which are due or which are to become due, and payable by FXRE to ThrillRides
and/or Kitchen with respect to any SkyViews which have been completed, ordered
or which are under construction, or which have been sold or leased or which are
under a binding agreement for sale or lease as of the effective date of such
termination, or with respect to any other provisions of this Agreement and/or
the License Agreement which by their terms survive a termination or expiration
of the applicable agreement) by giving written notice thereof to ThrillRides and
Kitchen. For avoidance of doubt, the non-compete provision in Section 6.3.2
shall no longer be applicable in such event. FXRE shall also have the right to
terminate this Agreement in the event of the death or permanent disability of
Kitchen results in Kitchen being unable to perform the Key-Man Obligations in
the manner and to the extent required by Section 1.8 above (a “Kitchen
Termination Event”). In the event of Kitchen’s death or permanent disability,
ThrillRides shall promptly provide written notice thereof to FXRE. If FXRE
elects to terminate this Agreement as a result of a Kitchen Termination Event,
the obligation of FXRE to pay ThrillRides the Construction Payments required
under Section 4.1 continue, but the amount of such Construction Payments for any
SkyViews which are not under binding agreement to be sold or leased or upon
which construction had not been commenced as of the effective date of the
termination hereof by FXRE shall be reduced as hereinafter provided. With
respect to any and all SkyViews which were not under binding agreement to be
sold or leased or upon which construction has not been commenced on or before
the effective date of termination by FXRE, FXRE shall be obligated to pay
ThrillRides the “Reduced Construction Payments”, in accordance with the
following schedule:

(i) In the event that the Kitchen Termination Event which is the basis for the
termination by FXRE occurs within the first ten (10) years of the term hereof,
for any SkyViews which are not under binding agreement to be sold or leased or
upon which construction had not commenced as of the effective date of
termination, the Reduced Construction Payment shall be an amount equal to one
and one-half percent (1.5%) of the “Total Cost” (as defined in Section 4.1
above).

(ii) In the event that the Kitchen Termination Event which is the basis for the
termination by FXRE occurs after the first ten (10) years of the term hereof but
within the next five (5) years of the term hereof, the Reduced Construction
Payment shall be an amount equal to two percent (2%) of the Total Cost.

(iii) In the event that the Kitchen Termination Event which is the basis for the
termination by FXRE occurs after the first fifteen (15) years of the term
hereof, the Reduced Construction Payment shall be an amount equal to two and
one-half percent (2.5%).

All Reduced Construction Payments shall be paid in the same increments and at
the same frequency as Construction Payments were paid under Section 4.1 above.
In the event of any termination by FXRE as a result of a Kitchen Termination
Event, even though FXRE’s obligations to pay to ThrillRides the Reduced
Construction Payments, ThrillRides shall not be required to perform any further
duties, responsibilities or obligations hereunder after the effective date of
such termination with respect to any SkyView which is not under binding
agreement to be sold or leased or upon which construction had not commenced as
of the effective date of termination. With regard to any SkyViews which are
under binding agreement to be sold or leased or upon which construction had
commenced prior to the effective date of termination, FXRE shall be obligated to
pay to ThrillRides the full Construction Payments as and when required under
Section 4.1 above, and ThrillRides shall be obligated to perform all of the
duties, responsibilities and obligations required of it hereunder with respect
to such SkyViews (except for the Key Man Obligations). The provisions of this
Section 9.3 shall expressly survive any termination of this Agreement.

9.4 Obligations After Termination or Expiration. In the event of termination of
this Agreement by ThrillRides, unless the License Agreement remains in effect,
all Deliverables, Documentation and Confidential Information in whatever format
shall be provided by FXRE to ThrillRides at no expense to ThrillRides, and
ThrillRides shall not have any obligation to repay any monies previously paid or
advanced to it under this Agreement by FXRE.

9.5 Effect of Termination or Expiration of Agreement. Nothing herein shall be
construed to release either party from any obligation which matured prior to the
effective date of such termination or which may continue beyond such
termination. Neither termination nor expiration of this Agreement nor waiver of
any right to terminate under this Agreement shall impair or limit any rights or
remedies that FXRE or ThrillRides may have at law or in equity.

Section 10. Miscellaneous Provisions.

10.1 Interpretation; Absence of Presumption; Currency. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted. When the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns or pronouns shall include the plural. When a reference herein is
made to a section, exhibit or schedule such reference shall be to a section,
exhibit or schedule, respectively of this Agreement unless otherwise indicated
and whenever a reference herein is made to this Agreement, such reference shall
be to this Agreement as well as all exhibits and schedules hereto unless
otherwise indicated. The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement. All references to payments and dollar amounts
refer to United States Dollars, and all payments hereunder shall be made in
United States Dollars.

10.2 Governing Law; Dispute Resolution. This Agreement shall be governed by the
laws of the State of the laws of the State of Florida without application of
conflicts of laws principles or any other rule or interpretation that would
result in the application of the laws of another state or a foreign country. If
the parties should have a material dispute arising out of or relating to this
Agreement or the parties’ respective rights and duties hereunder, then the
parties will resolve such dispute in the following manner: (i) either party may
at any time deliver to the other a written dispute notice setting forth a brief
description of the issue for which such notice initiates the dispute resolution
mechanism contemplated by this Section, (ii) during the thirty (30) day period
following the delivery of the notice described above, appropriate
representatives of the various parties will meet and seek to resolve the
disputed issue through negotiation, (iii) if representatives of the parties are
unable to resolve the disputed issue through negotiation, then any dispute,
controversy or claim arising out of or relating to this Agreement or the
interpretation, breach, termination or validity thereof, other than those for
which injunctive relief or specific performance is appropriate, shall be finally
settled in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) then obtaining, by a panel of three
(3) arbitrators. Each party shall have the right to appoint one (1) arbitrator
from the list of arbitrators supplied to the parties by the AAA, and the two
(2) arbitrators so appointed shall appoint the third. The parties may agree to a
single arbitrator in lieu of a panel of three arbitrators. The place of
arbitration shall be Orlando, Florida, U.S.A. and each party hereto irrevocably
consents and submits to the exclusive jurisdiction of such arbitration panel in
such venue. The language of the arbitration shall be in English. The arbitrators
shall determine the matters in dispute in accordance with the internal laws of
the State of Florida without reference to the Convention on Contracts for the
International Sale of Goods. The parties agree that the award of the arbitrators
shall be the sole and exclusive remedy between them regarding any claims,
counterclaims, issues or accountings presented or pled to the arbitrators, that
the award shall be made and shall be promptly payable in U.S. dollars, free of
any tax, deduction or offset, and that any costs, fees or taxes instant to
enforcing the award shall, to the maximum extent permitted by law, be charged
against the party resisting such enforcement. The award shall include interest
from the date of damages incurred for breach or other violation of this
Agreement, and from the date of the award until paid in full, at a rate to be
fixed by the arbitrators. The parties further agree that either party shall have
the right to seek injunctive relief, specific performance or other equitable
relief in the state or federal courts located in Orlando, Florida and each party
irrevocably submits and consents to personal jurisdiction exclusively in such
courts with respect to such legal proceedings and waives any claim or argument
that such courts constitute an inconvenient or improper venue for such legal
proceedings. In the event that there is a default under this Agreement and it
becomes reasonably necessary for any party to employ the services of any
attorney, either to enforce or terminate this Agreement, with or without
arbitration, the non-defaulting party shall be entitled to collect from the
defaulting party its reasonable attorneys’ fees and such other costs and
expenses as are incurred by it in enforcing or terminating this Agreement.

10.3 Severability. Should any term or provision of this Agreement be finally
determined by an arbitration panel or court to be void, invalid, unenforceable
or contrary to law or equity, the offending term or provision shall be modified
and limited (or if strictly necessary, deleted) only to the extent required to
conform to the requirements of law and the remainder of this Agreement (or, as
the case may be, the application of such provisions to other circumstances)
shall not be affected thereby but rather shall be enforced to the greatest
extent permitted by law.

10.4 Entire Agreement; Amendment or Modification of Agreement. The parties
hereto have read this Agreement and agree to be bound by all its terms. The
parties further agree that this Agreement, including the recitals, schedules and
other exhibits hereto, all of which are hereby incorporated herein by reference
and made a part hereof, together with the License Agreement, and, if and when
entered into, the Orlando Management Agreement, shall constitute the full,
complete and exclusive statement of the agreement between them and supersedes
all proposals, oral or written, and all other communications between them
relating to the subject matter of this Agreement and the License Agreement. The
preparation of this Agreement has been a joint effort of the parties, and the
resulting documents shall not, solely as a matter of judicial construction, be
construed more severely against one of the parties than the other. Except as
otherwise provided herein, this Agreement may not be modified, altered or
amended, except by written agreement executed by both parties.

10.5 No Waiver. The failure of either party at any time or times to require
performance of any provision hereof shall in no manner affect such party’s
rights at a later time to enforce the same. No waiver of any condition or term
by either party in any one or more instances shall be valid unless given in
writing and signed by such party, and no such waiver shall be construed as a
further or continuing waiver of such condition or term or another condition or
term by such party.

10.6 Notices. Any notice, consent, approval or other communication permitted or
required under this Agreement shall be in writing and shall be delivered in
person or by courier or by facsimile, or shall mailed by certified or registered
mail, postage prepaid, return receipt requested, and addressed or sent to
facsimile number as set forth for the intended recipient below, or to such other
address or facsimile number as shall be given in accordance with this Section
10.6. If any such communication is given by respectable overnight courier or by
facsimile, or by certified or registered mail, it shall be deemed to have been
given when properly sent or transmitted. In the event that such communication is
given by personal delivery, it shall be deemed given when actually delivered to
the addressee, or when delivery is attempted during normal business hours and
delivery is refused. For all other means of transmission, receipt shall be
deemed to have occurred (i) in the case of facsimile, when successfully
transmitted during normal business hours, with electronic confirmation of
successful transmission, (ii) in the case of delivery by overnight courier, upon
delivery or refusal of delivery during normal business hours; (iii) in the case
of certified or registered mail, upon receipt or refusal of delivery during
normal business hours.

      If to FXRE:  
Circle Entertainment SV-I, LLC
650 Madison Avenue
15th Floor
New York, New York 10022
Attn: President
Fax No.: 212-750-3034
If to ThrillRides:  
US ThrillRides, LLC

11536 Lake Butler Blvd.
Windermere, Florida 34786
Attn: William J. Kitchen, Manager
Fax No.: 407-909-8899

10.7 Relationship of Parties. This Agreement creates no relationship of
partnership, joint venture, employment, franchise, or agency between ThrillRides
and FXRE. ThrillRides and FXRE are independent parties. This Agreement shall not
constitute the designation of ThrillRides or Kitchen, individually, as the
representative or agent of FXRE, nor shall ThrillRides or Kitchen, individually,
have the right or authority to make any promise, guarantee, warranty, or
representation, or to assume, create, or incur any liability or other obligation
of any kind, express or implied, against or in the name of, or on behalf of,
FXRE.

10.8 Assignment. ThrillRides shall not have the right to assign any of its
rights hereunder or delegate any of its duties hereunder, in whole or in part,
or otherwise transfer or encumber this Agreement, in whole or in part,
including, without limitation, rights acquired by it under this Agreement to
payments, to any third party without the prior written consent of FXRE, which
consent shall not be unreasonably withheld, provided that the Key-Man
Obligations will survive and continue in full force and effect and be performed
by Kitchen in all respects as if no such assignment had occurred. Such
assignment or transfer shall not be deemed effective unless such assignee or
transferee has agreed in writing to acknowledge FXRE’s rights hereunder and be
bound by the terms and provisions of this Agreement. FXRE shall not have the
right to assign this Agreement or any rights, benefits or privileges hereunder
or to delegate any of its duties hereunder, in whole or in part, to any third
party, without the prior written approval of ThrillRides, which approval shall
not be unreasonably withheld, delayed or conditioned, except that FXRE shall
have the right to assign this Agreement and all of its rights, benefits and
privileges hereunder and delegate all of its duties hereunder to an Affiliate
without requiring the prior written consent of ThrillRides, provided, however,
that any such assignment or delegation by FXRE shall not release or relieve FXRE
of its duties of payment and performance hereunder. In the event of any such
assignment or delegation, FXRE shall provide notice thereof to ThrillRides.
Notwithstanding anything to the contrary set forth in this Agreement, FXRE shall
have the right, without the consent of ThrillRides being required, in connection
with obtaining financing from one or more lenders for funding to commercialize
the SkyView Technology and/or construction, installation, operation and/or
maintenance of SkyViews, to assign this Agreement and otherwise exercise the
rights of FXRE hereunder in the event of a default by FXRE in connection with
such financing, to the extent that such lender or its agent deems necessary or
desirable in connection with the exercise of its rights and remedies, for the
purpose of selling or otherwise disposing of, or dealing with, any of the
physical assets and properties of FXRE relating to the SkyView Technology or the
SkyViews. ThrillRides agrees to execute and deliver such additional agreements
or acknowledgements of the foregoing provision in favor of any such lender or
its agent as may reasonably be requested by such lender or its agent in
connection with providing such financing to FXRE. Notwithstanding anything to
the contrary set forth in this Agreement, FXRE shall have the right, without the
consent of ThrillRides being required, to permit a sublicensee of FXRE to obtain
financing from one or more lenders for funding the commercialization of the
sublicense granted to it under the License Agreement and granting any such
lender or its agent, a sublicense to use the SkyView Technology and/or
construction, installation, operation and/or maintenance of SkyViews in the
event of default by sublicensee in connection with such financing to the extent
that such lender or its agent deems it necessary or desirable in connection with
the exercise of its rights and remedies, for the purpose of selling or otherwise
disposing of, or dealing with, any of the physical assets and properties of
sublicensee relating to the SkyView Technology or the SkyViews. ThrillRides
agrees to execute and deliver such additional agreements or acknowledgements of
the foregoing provision in favor of any such lender or its agent as may be
requested by such sublicensee, lender or its agent in connection with providing
such sublicense or financing to sublicensee.

10.9 Force Majeure. No party shall be liable to the other parties on account of
any loss, damage, or delay or failure of performance of any obligation hereunder
to the extent that such loss, damage or delay or failure of performance is
proximately caused by strikes, riots, insurrection, terrorist attacks, war, the
elements, fires, floods, earthquakes, windstorms, epidemics, pandemics,
embargoes, failure of carriers, failures or unavailability of electrical power
or other utility services, inability to obtain material or transportation
facilities, acts of God or of the public enemy, compliance with any law,
regulation or other governmental order, or any other causes beyond the
reasonable control of such party whether or not similar to the foregoing, but
expressly excluding lack or unavailability of funding or general economic
conditions (“Force Majeure” or “Force Majeure Event”). Every reasonable effort
shall be made by the party claiming Force Majeure to avoid delay or suspension
of performance hereunder. As soon as practicable after occurrence of any Force
Majeure Event, the party claiming Force Majeure shall notify the other parties
in writing of such Force Majeure Event and, to the extent possible, inform the
other parties of the expected duration of the Force Majeure Event and the
performance to be affected by the suspension or curtailment under this
Agreement. After the termination of any Force Majeure Event, as soon as
practicable, the party claiming Force Majeure shall notify the other parties in
writing of the termination of such Force Majeure Event and of the anticipated
timing of the resumption of performance.

10.10 Equitable Relief. FXRE and ThrillRides each hereby acknowledge that any
breach, or threatened breach, of the obligations of such party under this
Agreement with respect to the Confidential Information will cause the other
party irreparable injury for which there are inadequate remedies at law, and
therefore the non-defaulting party will be entitled to equitable relief in
addition to all other remedies provided by this Agreement or available at law.

10.11 Further Assurances. Each party hereto shall execute and deliver all
reasonably required documents and perform all other acts which may be reasonably
requested by the other party hereto to implement and carry out the terms and
conditions of the transactions contemplated herein. Neither party shall take any
action or fail to take any action which could reasonably be expected to
frustrate the intent and purposes of this Agreement.

10.12 Time. References in this Agreement or any related document to time periods
in days shall mean calendar days unless expressly provided otherwise.

10.13 Survival. All covenants, agreements, representations, warranties,
indemnities and provisions of this Agreement which by their nature are intended
to survive the termination of this Agreement shall so survive after the
effective date of termination of this Agreement for any reason whatsoever.

10.14 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission or other electronic means) in one or more counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement.

[signatures will appear on next page]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and date first above written.

FXRE:

Circle Entertainment SV-I, LLC,
a Delaware limited liability company

By:
Name: Paul C. Kanavos
Title: President


THRILLRIDES:

US ThrillRides, LLC, a Florida limited


liability company

By:

William J. Kitchen, Manager

2

JOINDER

The undersigned, William J. Kitchen, does hereby join in the execution and
delivery of this Agreement solely for the purpose of acknowledging and agreeing
to be bound by and to perform the Key-Man Obligations specified in Section 1.8
above and the obligations specified in Section 6.3.2 above.

KITCHEN:

William J. Kitchen

3

Schedule A

Statement of Work

This Statement of Work is executed pursuant to the Development Agreement by and
between Circle Entertainment SV-I, LLC (“FXRE”) and US ThrillRides, LLC
(“ThrillRides”) entered into as of September   , 2010.

FXRE Coordinator:        (Tel. No.   )
ThrillRides Coordinator:       (Tel. No.   )
Description of Services and Deliverables to be procured by ThrillRides:

Specifications: (attached).

Equipment & Materials: [LIST]
     to be furnished by FXRE
     to be furnished or procured by ThrillRides

Location where Services are to be completed:

          Work Schedule/Timetable for Completion: Commencing on
  , 2010 (“Commencement Date”), and to be completed by or ending on
  , 2010
Timetable for Completion/Milestone Deadlines:
  [LIST]  
 
   
Budget: [ATTACH]
 
 

 
 
 

Acceptance and Approval Criteria: [ATTACH]
 
 

 
 
 

Agreed to by:
 
 

 
 
 

Circle Entertainment SV-I, LLC
  US ThrillRides, LLC  

By:
  By:  

 
     

Name:
  William J. Kitchen  

 
 
 

Title:
  Manager  

 
 
 

Date:
  Date:  

 
     


4